Citation Nr: 9906622	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
the date of the original claim for service connection. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
it has recharacterized the issue of entitlement to an 
evaluation in excess of 10 percent for PTSD in light of the 
recent case of Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999), which is addressed more fully below.


REMAND

Hearing Request 

The Board first notes that with respect to the October 1993 
rating decision that originally denied service connection for 
PTSD and a total disability rating based on individual 
unemployability, the veteran filed a Department of Veterans 
Affairs (VA) Form 1-9 in July 1994, in which he requested a 
hearing before the Board at his local VA office.  Thereafter, 
although the Board notes that the veteran did not indicate 
that he desired such a hearing in VA Form 1-9's filed in 
December 1994, February 1995, and April 1995, the record does 
not reflect that the regional office (RO) ever took any steps 
to provide the veteran with the hearing requested in his VA 
Form 1-9 filed in July 1994, or to clarify his intentions.  
In addition, there is no indication in the record of a 
withdrawal of this original request by the veteran.  
Consequently, since the issue of entitlement to a total 
disability rating continues to be an issue on appeal, the 
Board finds that the veteran should be contacted by the RO 
for the purpose of determining whether he still desires a 
hearing before a member of the Board at the RO.  Although the 
Board has also found it necessary to remand the issue of 
entitlement to an increased rating for PTSD, the Board notes 
that it would have been inappropriate to consider either of 
the issues certified on appeal without confirmation as to the 
veteran's wishes concerning a hearing before a member of the 
Board.


New Rating Criteria for Arteriosclerotic Heart Disease (AHD)

The record reveals that the RO last evaluated the veteran's 
service-connected AHD with hypertension under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 for AHD.  The Board notes that 
this Diagnostic Code was revised effective January 12, 1998, 
so that there are currently new criteria for evaluating this 
disability.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).

The Board further notes that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 69-90 (O.G.C. Prec. 69-90).  In 
addition, since the evaluation of the veteran's service-
connected AHD with hypertension under the new rating criteria 
may have a direct impact on his eligibility for a total 
disability rating in this matter, the Board finds that the 
issue of entitlement to an increased evaluation for AHD with 
hypertension is inextricably intertwined with an issue on 
appeal, and that the appellant's AHD with hypertension must 
consequently first be evaluated under both the old and the 
new rating criteria to determine which version is more 
favorable to the appellant.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

In the instant case, the RO has not had the opportunity to 
review the evidence in light of the change in the rating 
criteria noted above.  More importantly, the appellant has 
not had an opportunity to be apprised of the revised criteria 
applicable to his service-connected AHD with hypertension and 
to enter evidence or argument to establish entitlement to a 
higher rating under the revised criteria.  

Similarly, the veteran has also not had an opportunity to 
establish entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities under the new criteria.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


PTSD

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected PTSD from the date 
of the original claim for service connection, the Board notes 
that the original claim for service connection for this 
disability was granted by a rating decision in November 1994, 
with a rating of 10 percent, effective from April 1992.  
Thereafter, the veteran filed a VA Form 1-9 in December 1994 
which was apparently construed by the RO as a notice of 
disagreement (NOD) with this decision, and a statement of the 
case (SOC) as to the original establishment of service 
connection and assigned rating of 10 percent was issued in 
January 1995.  The Board notes that the subject SOC 
identified the issue on appeal as increased evaluation for 
PTSD.

The Board first finds that a recent United States Court of 
Appeals for Veterans Claims (Court) decision reveals 
procedural problems which must be corrected in relationship 
to the original rating decision of November 1994.  More 
specifically, the Board finds that the rating decision of 
November 1994 must be reexamined in light of the decision in 
the case of Fenderson v. West, supra, in which the Court 
noted that the distinction between an original rating and a 
claim for an increased rating may be important in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether the VA has issued 
a SOC or supplemental statement of the case (SSOC).

The aspect of Fenderson which is most relevant to the issue 
of entitlement to an evaluation in excess of 10 percent for 
PTSD from the date of the original claim for service 
connection is the manner in which the Court deals with the 
issue in Fenderson of entitlement to a compensable rating for 
residuals of right-testicle surgery.  Following a December 
1992 grant of service connection for residuals of right-
testicle surgery, the appellant in Fenderson filed a NOD as 
to the noncompensable rating assigned by the RO.  Although 
the RO issued an April 1995 SSOC purporting to address the 
rating issue following the receipt of the NOD, the Court 
found on appeal that the SSOC could not serve as an SOC as to 
the right-testicle rating because that SSOC mistakenly 
treated the right-testicle claim as one for an "[i]ncreased 
evaluation for service[-]connected . . . . residuals of 
surgery to right testicle," rather than as a disagreement 
with the original rating awarded, which is what it was.  

Consequently, because the RO had never issued an SOC in 
response to the appellant's timely filed NOD as to his appeal 
of the initial rating of his service-connected right-testicle 
disability, the Court held that a remand was required 
pursuant to Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam), for issuance of an SOC.  

Applying the above precedents to the facts of the instant 
case leads to the same conclusion.  Following the November 
1994 grant of service connection for PTSD and the assignment 
of a 10 percent evaluation, the veteran filed a NOD as to the 
rating decision.  Thereafter, although the RO issued a 
January 1995 SOC purporting to address the rating issue 
following the receipt of the NOD, the January 1995 SOC could 
not serve as an SOC as to the PTSD rating of 10 percent 
because that SOC mistakenly treated the PTSD claim as one for 
an increased evaluation for PTSD, rather than as a 
disagreement with the original rating awarded, which is what 
it was.  Consequently, the Board finds that just as in 
Fenderson, because the RO never issued an SOC in response to 
the appellant's timely filed NOD as to his appeal of the 
initial rating of his service-connected PTSD, remand is 
required pursuant to Holland, for issuance of an SOC.  Upon 
receipt of the statement of the case, the veteran must 
thereafter timely file a substantive appeal before the case 
is returned to the Board.  

While an examination of the RO's January 1995 SOC does 
reflect consideration of the results of VA and private 
examination which were of record at the time of the original 
November 1994 rating decision, the Board notes that the RO 
referred to a single VA examination in August 1992 in which 
there was a diagnosis of PTSD.  However, the record reveals 
both a VA examination in July 1992 and August 1992, and that 
it was the earlier examination that resulted in a diagnosis 
of PTSD.  Consequently, the Board finds that the new SOC as 
to the initial rating for this disorder should more clearly 
set forth the results of each of these examinations and their 
bearing on the original rating for the veteran's PTSD.  

A review of the rating assigned for PTSD in this case will 
involve consideration of the change in the rating criteria 
effective November 7, 1996.  With respect to the retroactive 
application of the criteria in effect since November 7, 1996, 
the VA General Counsel initially provided the following 
guidelines as to the relationship between the old and the new 
rating criteria for mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1998).  Notwithstanding the General 
Counsel's opinion, in the recent case of Rhodan and Haywood  
v. West, 12 Vet. App. 55 (1998), the Court held that 
38 U.S.C.A. § 5110(g) prohibited the retroactive application 
of the revised criteria for rating mental disorders to award 
or increase a disability rating prior to the effective date 
of "the Act or administrative issue."  Accordingly, the 
Court held that "for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim."  12 Vet. App. at 57.  These cases 
involved Board decisions prior to November 7, 1996.  In 
Haywood, the Board decision came after publication of notice 
of final version of the criteria and the setting of an 
effective date for its application, but before that effective 
date.  It would appear clear that the RO could not have 
applied the revised criteria in any rating determination 
prior to November 7, 1996.  It would further appear that the 
Rhodan Court has held that the effective date of an increased 
rating under the revised criteria could not be awarded prior 
to November 7, 1996.  To this extent, Rhodan would appear to 
overrule the interpretation in VAOPGCPREC 11-97 as to whether 
the revised criteria for rating mental disorders constitute a 
liberalizing change, and to limit the applicability of Karnas 
on the facts of this case.

In light of these considerations, the RO should evaluate the 
PTSD manifestations prior to November 7, 1996, only under the 
rating criteria in effect prior to that date.  From November 
7, 1996, however, it appears that the PTSD manifestations 
must be considered under both the "old" and "new" rating 
criteria, and the rating assigned should be in accordance 
with whichever criteria are more favorable.

Other Matters

Finally, the Board notes that the record contains a Social 
Security Administration (SSA) decision that reflects that the 
veteran was awarded SSA benefits in July 1984.  While a 
preliminary review of the record does not reveal that SSA 
records were specifically requested by the RO, it is apparent 
that the VA is already in the possession of some of these 
records and that many of the examination and treatment 
records contained within the claims file are probably 
contained within the SSA records.  Therefore, there is no 
current basis to believe that any request at this time for 
records from the SSA would result in the identification of 
any additional probative evidence.  However, the Board does 
request that the RO contact the veteran and determine whether 
he believes there are any treatment records contained within 
the SSA records that are not contained within the claims 
file, and that are pertinent to the issues on appeal.  If the 
veteran believes that there are such records, the veteran 
should make every effort to identify the date and medical 
care provider involved so as to avoid unnecessary delay and 
the duplication of medical records which are already in the 
possession of the VA.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be contacted by 
the RO for the purpose of determining 
whether he still desires a hearing before 
a member of the Board at the RO as 
requested in his July 1994 VA Form 1-9.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for PTSD and AHD with 
hypertension.  Any medical records other 
than those now on file pertaining to 
these disabilities should be obtained and 
associated with the claims folder.  The 
veteran should also be asked whether he 
believes there are any treatment records 
contained within the SSA records that are 
not contained within the claims file, and 
that are pertinent to the issues on 
appeal.  If the veteran believes that 
there are such records, the veteran 
should make every effort to identify the 
date and medical care provider involved 
so as to avoid unnecessary delay and the 
duplication of medical records which are 
already in the possession of the VA.  If 
any such records are identified by the 
veteran, the RO should contact SSA and 
request a copy of those records.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 1991).

3.  The RO should then arrange for an 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's AHD with hypertension.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiners provide responses to 
the following:

(a) Does the veteran's AHD (coronary 
artery disease) with hypertension result 
in chronic congestive heart failure? 

(b) Does workload of three metabolic 
equivalents (METs) or less result in 
dyspnea, fatigue, angina, dizziness, or 
syncope?

(c) Does the veteran's AHD (coronary 
artery disease) result in left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent?

With respect to all of the veteran's 
service-connected AHD with hypertension, 
the examiner should note all disability, 
the effects of pain, if any, due to the 
service-connected disability, the effects 
this disability has on his ability to 
function, and the effects it has on his 
day-to-day functioning.  After the 
examination and review of the pertinent 
records, the examiner should express an 
opinion as to the degree of medical 
probability that the AHD with 
hypertension alone, without regard to the 
appellant's age or the effects of any 
nonservice- connected disabilities, would 
preclude him from obtaining or retaining 
average civilian work.  Any opinions 
expressed must be accompanied by a 
complete rationale.  If an opinion can 
not be expressed without resort to 
speculation, the examiner should so 
indicate. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should first readjudicate the issue of 
entitlement to an increased evaluation 
for AHD with hypertension based on the 
old and new criteria for rating this 
disability in order to determine the 
rating criteria most favorable to the 
appellant.  The RO should also 
readjudicate the veteran's claim for an 
evaluation in excess of 10 percent for 
PTSD from the date of the original claim 
for service connection based on all 
applicable old and new rating criteria 
for that disability.  The RO should 
reevaluate the PTSD manifestations prior 
to November 7, 1996, only under the 
rating criteria in effect prior to that 
date.  From November 7, 1996, the PTSD 
manifestations must be considered under 
both the "old" and "new" rating 
criteria, and the rating assigned should 
be in accordance with whichever criteria 
are more favorable.

6.  The RO should then adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to his service-
connected disabilities with consideration 
of 38 C.F.R. §§ 3.321(b)(1) and 4.16 
(1998).  If a total rating on this basis 
is not granted, specific reference should 
be made to the service-connected 
disabilities, all applicable old and new 
rating criteria, and extra-schedular 
consideration, pursuant to38 C.F.R. §§ 
3.321(b)(1) (1998) and 4.16(b) (1998), 
(or an explanation for rejection of the 
applicability of such consideration for 
the veteran's service-connected 
disabilities), and consideration of the 
veteran's employability in light of the 
pain he suffers.

7.  The RO must also provide the veteran 
with a statement of the case as to the 
issue of entitlement to a higher original 
rating for PTSD.  This statement of the 
case should reflect that the RO evaluated 
the PTSD manifestations prior to November 
7, 1996, only under the rating criteria 
in effect prior to that date.  From 
November 7, 1996, the PTSD manifestations 
must be considered under both the "old" 
and "new" rating criteria, and the 
rating assigned should be in accordance 
with whichever criteria are more 
favorable.  Thereafter, the veteran must 
file a timely substantive appeal as to 
this issue prior to the return of this 
matter to the Board.  If the veteran does 
not file a timely substantive appeal as 
to this issue, it will not be considered 
a proper subject for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 13 -


